We think it is well settled that, though a conveyance of personal property, to be subsequently acquired, is per se
ineffectual to transfer the legal title to the grantee, yet, if the grantor delivers the property when acquired to the grantee in fulfilment of the conveyance, or allows him to take possession under the conveyance, the property thereupon passes and vests according to the terms of the conveyance both at law and in equity. There is no need of any new conveyance or bill of sale; for the property, being personal, passes by delivery. And there is no need of the intervention of a court of equity to treat the conveyance as an executory contract and decree its specific performance; for, looking at it in that light, the contract is specifically performed by the parties themselves. The cases which recognize or sustain this view are numerous. The most prominent of them are cited in Williams v. Briggs. See ante, p. 476. There was, therefore, no error in the ruling mainly relied on as a ground for new trial. And in regard to the other rulings alleged to be erroneous, we do not think the petition discloses any sufficient reason for a new trial.
The petition assigns as a final ground that the verdict is against the evidence. The brief makes no point under this head, and no point was made at the hearing. We therefore presume that the petitioner did not expect to have the ground considered.
A majority of the court thinks a new trial should be denied.